In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-21-00240-CV
                                 __________________

                          PATRICIA MASSEY, Appellant

                                            V.

                          OLIVER WILLIAMS, Appellee

__________________________________________________________________

            On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                      Trial Cause No. 21-32164
__________________________________________________________________

                            MEMORANDUM OPINION

       This forcible detainer case began in the justice court. Oliver Williams obtained

a default judgment for possession and back rent, and Patricia Massey appealed to the

county court at law. The trial court signed a docket control order that set the case for

a bench trial on July 26, 2021, scheduled an announcement docket for the Tuesday

prior to trial, and set a pre-trial conference for the Friday prior to trial. Williams filed

a motion for default judgment after Massey failed to file a written answer. After a

hearing in which Williams offered no evidence, on July 16, 2021, the trial court

                                             1
signed an order granting the motion and ordering that a writ of possession issue. The

order did not render judgment on the claims for rent and attorney’s fees pleaded in

Williams’s amended original petition. On July 20, 2021, the trial court signed an

order of dismissal for want of prosecution that struck Williams’s pleadings and

dismissed the case due to Williams’s failure to appear for the call of the

announcement docket. A writ of possession issued on July 23, 2021, but the officer’s

return is blank. Massey filed a notice of appeal on August 12, 2021. Williams did

not file a notice of appeal. 1

       On May 9, 2022, Massey filed her Appellant’s Brief pro se. As relief she asks

the Court to grant her the right to buy or lease the property. According to Massey, in

July 2021, Williams made a verbal agreement to allow her to stay and on August 3,

2021, Williams’s son told her he would be responsible for letting her know what to

do. She cites no authority to support her argument. See Tex. R. App. P. 38.1(i). No

brief has been filed on behalf of the Appellee. 2




       1We “may not     grant a party who does not file a notice of appeal more favorable
relief than did the trial court except for just cause.” Tex. R. App. P. 25.1(c).
        2In a letter, an attorney retained by Bridget Williams and Renee Rylander

informed this Court that he had not been retained for the appeal but he advised that
Oliver Williams died intestate on August 3, 2021. The appeal continues as if all the
parties were alive. See id. 7.1(a). Our correspondence has been sent to counsel of
record for the appellee. See id. 6.1(b), 6.3(b). Trial counsel did not file a
nonrepresentation notice. See id. 6.4.
                                             2
      Massey’s argument relies entirely upon facts not shown in the record. We

must limit our review of the trial court’s judgment to matters shown in the trial

court’s record. Sabine Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840,

841 (Tex. 1979). We cannot reverse a trial court’s judgment absent properly assigned

error. Pat Baker Co. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998).

      This appeal presents no reversible error. See Tex. R. App. P. 44.1(a) (“No

judgment may be reversed on appeal on the ground that the trial court made an error

of law unless the court of appeals concludes that the error complained of: (1)

probably caused the rendition of an improper judgment; or (2) probably prevented

the appellant from properly presenting the case to the court of appeals.”).

Accordingly, we affirm the trial court’s July 20, 2021 Order of Dismissal.

      AFFIRMED.



                                                   _________________________
                                                     W. SCOTT GOLEMON
                                                          Chief Justice


Submitted on July 26, 2022
Opinion Delivered August 4, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                         3